Per curiam.
The State Bar of Georgia has petitioned this Court for an Interim Suspension of an Attorney Pending Disciplinary Proceedings pursuant to State Bar Rule 4-108.
It appears that there are five Disciplinary Charges now pending in this Court against respondent McDougald, these being Supreme Court Docket Numbers: 693, 713, 714, 715, and 716.
It further appears that respondent McDougald, by and through his attorney, has consented to a suspension of his practice of law until a disposition of these matters has been made.
It is therefore ordered and directed that respondent McDougald be suspended from the practice of law pending the outcome of the above-referenced disciplinary proceedings now pending against him in this Court.
This suspension is to become effective July 8, 1989, and the Honorable Garland Byrd, respondent’s attorney, is hereby appointed to see that all of the respondent’s clients are protected.
This 7th day of July 1989.

All the Justices concur, except Hunt, J., not participating.

*317Decided July 7, 1989.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Charles T. Erion, for McDougald.